Dismissed and Opinion Filed January 2, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01149-CV

              HENRY LAROCCA D/B/A LAROCCA PLUMBING, Appellant
                                    V.
                  USER FRIENDLY PHONE BOOK LLC, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-06761

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated September 9, 2014, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated September 9, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated October 14, 2014, we informed appellant

the clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that appellant had been found entitled to proceed
without payment of costs. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not paid the filing fee, filed

the docketing statement, provided the required documentation, or otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




141149F.P05
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

HENRY LAROCCA D/B/A LAROCCA                        On Appeal from the 95th Judicial District
PLUMBING, Appellant                                Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-13-06761.
No. 05-14-01149-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
USER FRIENDLY PHONE BOOK LLC,                      participating.
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee USER FRIENDLY PHONE BOOK LLC recover its costs
of this appeal from appellant HENRY LAROCCA D/B/A LAROCCA PLUMBING.


Judgment entered January 2, 2015.




                                             –3–